Willard Bartlett, J.:
■ Three defamatory charges are contained in the newspaper articles which the plaintiff complains of as.libelous: First, a charge of fornication ■; second, a charge of larceny; and, third, a charge" of - murder by the administration of poison. <
The second defense set up in the answer consists of averments of fact which are stated to be pleaded in partial justification of the *11publication of that portion of the alleged libel charging the plaintiff with fornication. It contains nothing relative to the charge of larceny or the charge of murder.
The plaintiff demurred to the second defense on the ground that it was insufficient in law, and the court at Special Term has sustained the demurrer on the ground, that the 5th numbered paragraph of the complaint restricts the plaintiff’s claim to a recovery solely to those portions of the alleged libel whereby the plaintiff is accused of larceny and murder. “ This,” says the learned justice who heard the case below, “reduces the'complaint from a general one on the entire defamatory matter to a particular complaint on the charge of larceny and murder only.”
The allegation in the complaint which is said to have had this effect reads as follows: “ V. That defendant did charge and accuse this- plaintiff thereby, and mean and intend it to be understood, of and concerning plaintiff thereby, that she had administered to said Melles poison, or chloral hydrate or cocaine, thereby ‘causing his death, and was privy to his murder and to the administration of said poison, and that she had robbed said Melles" and was privy to his robbery, and the loss by him of his money and his watch.”
I cannot concur in. the view that the language quoted eliminates from the case all claim on the part’of the plaintiff to recover damages on account of those parts of the alleged libel which charge her with fornication. In the 4th numbered paragraph the plaintiff alleges that on or about the 7th day of March, 1904, the defendant did maliciously write, print, publish, circulate and publicly sell, and did maliciously cause to be written, printed, published, circulated and publicly sold, “ certain articles containing the false and defamatory matter following, to wit,” and thereafter she sets forth all the matter constituting the alleged libel, comprising the charge of fornication as well as the charges of larceny and murder. If this 4th numbered paragraph stood alone it would not require the addition of any innuendo to point out the true meaning of the matter of which the plaintiff complains. The innuendo pleaded in the 5th paragraph, which has been quoted, was unnecessary in order to make, -the complaint good. It may have been introduced out of abundant caution and to emphasize those portions of the alleged libel to which it relates. It seems to me that it would be a forced construction to *12regard it as intended to limit the plaintiff’s grievance so as to deem it. an abandonment of any claim to recover on account of the charge of fornication when in the paragraph immediately preceding she has alleged the entire publication to be false, defamatory and malicious.- Under the decision of the Court of Appeals in Morrison v. Smith (177 N. Y. 366) the innuendo contained in the 5tli, nu-nv bered paragraph was clearly, surplusage, and, if so,, the complaint should be regarded as though it were not contained therein, and the plaintiff, should be permitted to assert any fight of recovery which she has acquired by reason of thq publication of the alleged libel instead of being restricted so as only to be' allowed to seek redress on the trial on account of part of the defamatory matter contained in the publication. As was said in Morrison v. Smith (supra), with the innuendo eliminated, -“‘the defendant is-in no worse position than if the innuendo was not in the complaint and the plaintiff should be permitted to recover for a libel clearly appearing on the face of the article, for which no innuendo was necessary.”
The learned judge.at Special Term was of the opinion that the doctrine of the Morrison case relates only to what he terms “ the ordinary innuendo,” deeming it- impossible, that it can relate to' “ special allegations restricting fhe complaint.” As I-have already said, the 5th numbered paragraph of this-complaint does not appear to me to possess the restrictive character thus assigned to it, nor can I find in the language of Judge "Gbay in th% Morrison case any intimation that the- rule there laid down was intended to be limited to any particular form of innuendo. ’ '
On this 'branch of the case I think the demurrer should have been overruled. There remains to consider that part of the demurrer which attacks the 4th defense 'as insufficient.
That defense “ alleges that the articles complained of in the com-: plaint were full, fair arid true accounts of certain public, official and judicial proceedings, to wit, the investigation had by the Coroner’s-Office and the police of the City of Mew York into the death of the Said Leon Melles.” In the opinion written) at Special Term «this is characterized as “merely a statement of a lame conclusion from what is called an ‘investigation’ by the ‘Coroner’s office’ and the police.” I concur in fhe view that mere investigations of a detective character conducted by persons connected with the coro-. *13ner’s office and by members of a municipal police force do not constitute such judicial or other public and official proceedings as fall within the scope and meaning of section 1907 of the Code of Civil Procedure. It is manifest that the investigation referred to in the fourth defense was of this nature, and, hence, that the defense of privilege was not well pleaded.
If the foregoing views be correct, the interlocutory judgment should - be reversed, so far as it sustains the plaintiff’s demurrer to the second defense, and affirmed, so far as it sustains the plaintiff’s demurrer to the fourth defense.
Hirschberg, P. J., Woodward, Jenks and Rich, JJ., concurred.
Interlocutory judgment reversed, in so far as it sustains the demurrer to the second defense, and demurrer overruled; interlocutory judgment affirmed, so far as it sustains the demurrer to the fourth defense.